DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 The Information Disclosure Statements
	The prior art cited in the information disclosure statements filed on 2/23/2022 has been considered.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/23/2022 has been entered.
Allowable Subject Matter
Claims 1, 3-9, 11-12, 19, 22-31 are allowed over the prior art of record.
 	The following is an examiner’s statement of reasons for allowance: 
As to claim 1, the prior art of record, taken alone or in combination, fails to disclose or render obvious a spectrometer and detector assembly for spectrally dispersing spectral analysis of a light beam, comprising: a planar secondary diffraction grating positioned in a path of the corresponding primary diffracted beam, said secondary diffraction grating diffracting the corresponding primary diffracted beam into a twice diffracted beam of limited spectral bandwidth in which different wavelengths are spatially separated; each secondary diffraction channel configured to direct a portion of the twice 
	Claims 3-9, 11-12, 19, 22-26 are allowed by the virtue of dependency on the allowed claim 1.
As to claim 27, the prior art of record, taken alone or in combination, fails to disclose or render obvious a spectrometer and detector assembly for the parallel and simultaneous analysis of two different spectral features within a same spectral band of a light beam, comprising: a planar secondary diffraction grating positioned in a path of the corresponding primary diffracted beam, said secondary diffraction grating diffracting the corresponding primary diffracted beam into a twice diffracted beam having a limited spectral bandwidth covering said spectral band in which different wavelengths are spatially separated, each secondary diffraction channel configured to direct different portions of the twice diffracted light beam, respectively containing light at different wavelengths, to impinge on the corresponding photodetector, in combination with the rest of the limitations of the claim.
	Claims 28-31 are allowed by the virtue of dependency on the allowed claim 27.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Abdullahi Nur whose telephone number is 571 270 1298.  The examiner can normally be reached on M-F, 9am to 6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury, can be reached on 571 272 2287.  The fax phone number for the organization where this application or proceeding is assigned is 571 273 8300.  


 /ABDULLAHI NUR/ Primary Examiner, Art Unit 2886